Exhibit 10.1

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of October 29, 2018, by and among Jay Carlton Graham (“Graham”), Esquisto
Holdings, LLC, a Delaware limited liability company (“Esquisto Holdings”), WHE
AcqCo Holdings, LLC, a Delaware limited liability company (“WHE AcqCo”), and WHR
Holdings, LLC, a Delaware limited liability company (“WHR Holdings”), and NGP XI
US Holdings, L.P., a Delaware limited partnership (“NGP XI” and, together with
Graham, Esquisto Holdings, WHE AcqCo and WHR Holdings collectively, the
“Stockholders” and each a “Stockholder”), Chesapeake Energy Corporation, an
Oklahoma corporation (“Parent”), and WildHorse Resource Development Corporation,
a Delaware corporation (the “Company”). The parties to this Agreement are
sometimes referred to in this Agreement collectively as the “parties,” and
individually as a “party.” Capitalized terms used in this Agreement without
definition shall have the respective meanings specified in the Merger Agreement
(as defined below).

 

WHEREAS, the Stockholders, collectively, own shares of the Company Common Stock
together with any other Rights (as defined below) with respect to such shares
acquired (whether beneficially or of record) by the Stockholders after the date
of this Agreement and prior to the Closing or the termination of this Agreement,
whichever is earlier, including any interests in the Company or Rights with
respect to interests in the Company acquired by means of purchase, dividend or
distribution, or issued upon the exercise of any options or warrants or the
conversion of any convertible securities or otherwise, being collectively
referred to in this Agreement as the “Securities”. For the purposes of this
Agreement, “Rights” means, with respect to any Person, (a) options, warrants,
preemptive rights, subscriptions, calls or other rights, convertible securities,
exchangeable securities, agreements or commitments of any character obligating
such Person to issue, transfer or sell any equity interest of such Person or any
of its Subsidiaries or any securities convertible into or exchangeable for such
equity interests, or (b) contractual obligations of such Person to repurchase,
redeem or otherwise acquire any equity interest in such Person or any of its
Subsidiaries or any such securities or agreements listed in clause (a) of this
sentence.

 

WHEREAS, Parent, Coleburn Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date of this Agreement (the
“Merger Agreement”), pursuant to which, among other things, Merger Sub will be
merged with and into the Company, with the Company surviving as a direct or
indirect wholly owned Subsidiary of Parent, all upon the terms of, and subject
to the conditions set forth in, the Merger Agreement (the “Merger”).

 

WHEREAS, the adoption of the Merger Agreement by the holders of a majority of
the outstanding shares of the authorized capital stock of the Company voting
together as a single class with the holders of the Company Preferred Stock
voting on an as-converted basis, in each case, in accordance with the DGCL and
the Organizational Documents of the Company, is a condition to the consummation
of the Merger.

 

WHEREAS, as a condition to the willingness of Parent and the Company to enter
into the Merger Agreement and as an inducement and in consideration therefor,
the Stockholders have agreed to enter into this Agreement.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, intending
to be legally bound, the parties agree as follows:

 

ARTICLE I
VOTING; GRANT AND APPOINTMENT OF PROXY

 

1.1 Voting. From and after the date of this Agreement until the earlier of
(x) the consummation of the Merger and (y) the termination of the Merger
Agreement pursuant to and in compliance with the terms of the Merger Agreement
(such earlier date, the “Expiration Date”), each Stockholder irrevocably and
unconditionally agrees that at any meeting (whether annual or special and each
adjourned or postponed meeting) of the stockholders of the Company, however
called, or in connection with any written consent of the stockholders of the
Company, each Stockholder (in such capacity and not in any other capacity) will
(i) appear at such meeting or otherwise cause all of the Securities owned by
such Stockholder (whether beneficially or of record) to be counted as present
thereat for purposes of calculating a quorum and (ii) vote or cause to be voted
(including by proxy or written consent, if applicable) all of the Securities
owned by such Stockholder (whether beneficially or of record):

 

(a) with respect to each meeting at which a vote of the Stockholders on the
Merger is requested (a “Merger Proposal”), in favor of such Merger Proposal
(and, in the event that such Merger Proposal is presented as more than one
proposal, in favor of each proposal that is part of such Merger Proposal), and
in favor of any other matter presented or proposed as to approval of the Merger
or any part or aspect thereof, adoption of the Merger Agreement, or any other
transactions or matters contemplated by the Merger Agreement;

 

(b) against any Company Competing Proposal, without regard to the terms of such
Company Competing Proposal, or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger and the other transactions or matters
contemplated by the Merger Agreement;

 

(c) against any other action, agreement or transaction, that is intended, that
could reasonably be expected, or the effect of which could reasonably be
expected, to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or the performance by such Stockholder of its obligations under this
Agreement, including: (i) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company or any
of its Subsidiaries that is prohibited by the Merger Agreement unless such
transaction is previously approved in writing by Parent; (ii) a sale, lease or
transfer of a material amount of assets of the Company or any of its
Subsidiaries (other than the Merger or any transactions contemplated by the
Merger Agreement) or a reorganization, recapitalization or liquidation of the
Company or any of its Subsidiaries that is prohibited by the Merger Agreement
unless such transaction is previously approved in writing by Parent; (iii) an
election of new members to the Company Board, except if previously approved in
writing by Parent; (iv) any material change in the present capitalization (other
than the conversion of Company Preferred Stock into Company Common Stock in
accordance with the Organizational Documents of the Company) or dividend or

 

2

--------------------------------------------------------------------------------



 

distribution policy of the Company or any amendment or other change to the
Organizational Documents of the Company or its Subsidiaries, that is prohibited
by the Merger Agreement unless such transaction is previously approved in
writing by Parent; or (v) any other material change in the Company’s
organizational structure or business, that is prohibited by the Merger Agreement
unless such transaction is previously approved in writing by Parent;

 

(d) against any action, proposal, transaction or agreement that could reasonably
be expected to result in a breach in any respect of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, or of any Stockholder contained in this Agreement; and

 

(e) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement, including the Merger (clauses
(a) through (e) of this Section 1.1, the “Required Votes”).

 

1.2 Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a) From and after the date of this Agreement until the Expiration Date, but
subject to Section 1.5, each Stockholder irrevocably and unconditionally grants
to, and appoints, Parent and any designee of Parent (determined in Parent’s sole
discretion) as such Stockholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such Stockholder, to vote
or cause to be voted (including by proxy or written consent, if applicable) its
Securities in accordance with the Required Votes.

 

(b) Each Stockholder represents that any proxies heretofore given in respect of
the Securities, if any, are revocable, and revokes all such proxies.

 

(c) Each Stockholder affirms that the irrevocable proxy set forth in this
Section 1.2 is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of such Stockholder under this Agreement and is granted in accordance with the
provisions of Section 212 of the DGCL. Each Stockholder further affirms that the
irrevocable proxy set forth in this Section 1.2 is coupled with an interest and,
except upon the occurrence of the Expiration Date, or as set forth to the
contrary in Section 1.5, is intended to be irrevocable. Each Stockholder agrees,
until the Expiration Date, to vote its Securities in accordance with
Section 1.1(a) through Section 1.1(e) above. The parties agree that the
foregoing is a voting agreement.

 

1.3 Waiver of the Stockholders’ Agreement. Pursuant to Section 4.8 of the
Stockholders’ Agreement, the Stockholders waive the provisions of the
Stockholders’ Agreement to the extent necessary to allow each of the
Stockholders to enter into and comply with all of its obligations under this
Agreement, including providing the Required Votes under Section 1.1 and granting
the proxies under Section 1.2; provided, however, that such waiver shall be
effective only until the date that such Stockholders have no further obligations
under this Agreement. For the avoidance of doubt, except to the extent expressly
set forth in the immediately preceding sentence, all of the rights and
obligations of the Stockholders, under the Stockholders’ Agreement and all
provisions of the Stockholders’ Agreement shall remain unmodified and in

 

3

--------------------------------------------------------------------------------



 

full force and effect, and nothing in this Agreement shall amend, modify or
otherwise affect the Stockholders’ Agreement or the rights or obligations
thereunder of the parties thereto.

 

1.4 Restrictions on Transfers.

 

(a) Except as set forth in Section 1.4(b), each Stockholder agrees that, from
the date hereof until the Expiration Date, it shall not, directly or indirectly,
except in connection with the consummation of the Merger and as expressly
provided for in the Merger Agreement, (i) sell, transfer, assign, tender in any
tender or exchange offer, pledge, encumber, hypothecate or similarly dispose of
(by merger, by testamentary disposition, by operation of law or otherwise),
either voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, Encumbrance, hypothecation or other disposition of (by merger, by
testamentary disposition, by operation of Law or otherwise), any Securities,
(ii) deposit any Securities into a voting trust or enter into a voting agreement
or arrangement or grant any proxy, consent or power of attorney with respect
thereto other than, and that is inconsistent with, this Agreement, (iii) make
any demand for or exercise any right with regard to any Security pursuant to
that certain Amended and Restated Registration Rights Agreement, dated as of
June 30, 2017, by and among the Company and the parties listed therein, or
(iv) agree (regardless of whether in writing) to take any of the actions
referred to in the foregoing clause (i), (ii) or (iii).

 

(b) Notwithstanding the provisions of Section 1.4(a) above, each Stockholder may
distribute in accordance with its Organizational Documents up to 15% of the
shares of Company Common Stock it holds on the date of this Agreement to its
equity owners; provided, however, that if such transfer is effected prior to the
Company Stockholder Approval being irrevocably obtained in accordance with the
Merger Agreement, such transferee shall, prior to and as a condition of such
transfer, deliver (i) to Parent and the Company its agreement in writing to be
bound by and subject to the terms set forth in Sections 1.1, 1.2, 1.4 and
3.4(e) and (ii) to the transferring Stockholder an irrevocable proxy with
respect to such shares of Company Common Stock to vote such shares of Company
Common Stock in accordance with this Agreement.

 

1.5 Company Change in Recommendation. Notwithstanding anything to the contrary
in this Agreement, if at any time following the date hereof and until the
Expiration Date there occurs a Company Change in Recommendation pursuant to
Section 6.3(c) or Section 6.3(f) of the Merger Agreement (a “Change of
Recommendation Event”), then the obligations of each Stockholder under Sections
1.1 and 1.2, and the obligations of each Stockholder to grant to, and appoint,
Parent or its designee as such Stockholder’s proxy and attorney-in-fact in
accordance with Section 1.2, shall be limited to the number of shares of Company
Common Stock held by such Stockholder, rounded down to the nearest whole share,
equal to the product of (a) such Stockholder’s Pro Rata Share multiplied by
(b) the Covered Company Common Stock (as defined below) (such amount for each
Stockholder, the “Covered Securities”); provided that all other obligations and
restrictions contained in this Agreement, including those set forth in
Section 1.4 shall continue to apply to all of such Stockholder’s Securities;
provided, further, however, that if a Change of Recommendation Event occurs,
notwithstanding any other obligations hereunder, any Stockholder shall be
expressly permitted to vote its Securities and to grant or appoint any Person as
its proxy and attorney-in fact with respect to its Securities that are not
Covered Securities in its sole discretion with respect to any Merger Proposal,
including

 

4

--------------------------------------------------------------------------------



 

against such Merger Proposal. For purposes of this Agreement, (i) the “Covered
Company Common Stock” shall mean the total number of shares of Company Common
Stock outstanding as of the record date of the applicable stockholder meeting
(including all Company Preferred Stock on an as-converted basis) multiplied by
0.35 and (ii) such Stockholder’s “Pro Rata Share” shall mean the quotient of the
number of Securities held by such Stockholder divided by the number of
Securities held by all of the Stockholders and the other stockholders set forth
on Exhibit B, in the aggregate.

 

1.6 Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Date a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting the Stockholders or their Affiliates from
(a) consummating the transactions contemplated by the Merger Agreement or
(b) taking any action pursuant to Section 1.1 or Section 1.2 of this Agreement,
then (i) the obligations of each Stockholder set forth in Section 1.1 and the
irrevocable proxy and power of attorney in Section 1.2 shall be of no force and
effect for so long as such order is in effect and, in the case of clause (b),
solely to the extent such order restrains, enjoins or otherwise prohibits such
Stockholder from taking any such action, and (ii) each Stockholder shall cause
the Securities to not be represented in person or by proxy at any meeting at
which a vote of such Stockholder on the Merger is requested. Notwithstanding
anything to the contrary in this Section 1.6, the restrictions set forth in
Section 1.4(a) shall continue to apply with respect to the Securities until the
Expiration Date.

 

ARTICLE II
NO SOLICITATION

 

2.1 Restricted Activities. Prior to the Expiration Date and except as otherwise
specifically provided for in Section 2.3 of this Agreement (and only to the
extent so provided), no Stockholder shall, and each Stockholder shall cause its
Affiliates (and shall use reasonable best efforts to cause their respective
officers and directors) and shall instruct and use reasonable best efforts to
cause its Representatives, not to, directly or indirectly, (a) initiate,
solicit, knowingly encourage or knowingly facilitate (including by way of
furnishing or affording access to any non-public information) any inquiries,
proposals or offers regarding, or the making of a Company Competing Proposal,
(b) engage in any discussions or negotiations with any Person with respect to a
Company Competing Proposal or any indication of interest that would reasonably
be expected to lead to a Company Competing Proposal, (c) furnish any non-public
information regarding the Company or its Subsidiaries, or access to the
properties, assets or employees of the Company or its Subsidiaries, to any
Person in connection with or in response to a Company Competing Proposal,
(d) enter into any letter of intent or agreement in principle, or other
agreement providing for a Company Competing Proposal or (e) resolve, agree or
publicly propose to, or permit the Company or any of its Subsidiaries or any of
its or their Representatives to agree or publicly propose to take any of the
actions referred to in this Section 2.1 (the activities specified in clauses
(a) through (e) being hereinafter referred to as the “Restricted Activities”).

 

2.2 Notification. Each Stockholder shall and shall cause its Affiliates (and
shall use reasonable best efforts to cause their respective officers and
directors) and shall instruct and use reasonable best efforts to cause its
Representatives to, immediately cease, and cause to be terminated, any

 

5

--------------------------------------------------------------------------------



 

discussion or negotiations with any Person conducted heretofore with respect to
a Company Competing Proposal. From and after the date of this Agreement until
the Expiration Date, each Stockholder shall promptly advise Parent in writing
(in each case within one business day thereof) of the receipt by such
Stockholder of any Company Competing Proposal made on or after the date of this
Agreement or any request for non-public information or data relating to the
Company or any of its Subsidiaries made by any Person in connection with a
Company Competing Proposal or any request for discussions or negotiations with
the Company, a Representative of the Company or such Stockholder relating to a
Company Competing Proposal, and, in respect of each such Company Competing
Proposal, such Stockholder shall provide to Parent (in each case within one
business day timeframe) either (A) a copy of any such Company Competing Proposal
made in writing provided to such Stockholder or (B) a written summary of the
material terms of such Company Competing Proposal (including the identity of the
Person making such Company Competing Proposal). Each Stockholder shall keep
Parent reasonably informed with respect to the status and material terms of any
such Company Competing Proposal and any material changes to the status of any
such discussions or negotiations, and shall promptly provide Parent with copies
of any substantive correspondence and, with respect to substantive oral
communications, a summary of such correspondence or communications, between:
(x) on the one hand, such Stockholder or any of its Representatives or
Affiliates; and (y) on the other hand, the Person that made or submitted such
Company Competing Proposal or any Representative of such Person. Each
Stockholder agrees that neither it nor any of its Affiliates has entered into or
shall enter into any agreement with any Person that prohibits the Company or
such Stockholder from either providing any information to Parent in accordance
with this Section 2.2 or otherwise complying with any of its obligations
pursuant to this Section 2.2. For the avoidance of doubt, the parties
acknowledge and agree that no Stockholder is an Affiliate of CP VI Eagle
Holdings, L.P.

 

2.3 Exception. Notwithstanding anything in this Agreement to the contrary, each
Stockholder, directly or indirectly through one or more of its Representatives,
and its Affiliates may engage in any Restricted Activities with any Person if
the Company is permitted to engage in such activities with such Person pursuant
to Section 6.3(e)(ii) of the Merger Agreement, in each case subject to the
restrictions and limitations set forth in Section 6.3 of the Merger Agreement.

 

2.4 Capacity. Each Stockholder is signing this Agreement solely in its capacity
as a stockholder of the Company, and nothing contained in this Agreement shall
in any way limit or affect any actions taken by any Representative of such
Stockholder in his or her capacity as a director, officer or employee of the
Company, and no action taken in any such capacity as a director, officer or
employee shall be deemed to constitute a breach of this Agreement.

 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF PARENT AND THE STOCKHOLDERS

 

3.1 Representations and Warranties.

 

(a) Each Stockholder represents and warrants to Parent and the Company as
follows: (i) such Stockholder has full legal right and capacity to execute and
deliver this Agreement, to perform such Stockholder’s obligations hereunder and
to consummate the transactions contemplated by

 

6

--------------------------------------------------------------------------------



 

this Agreement; (ii) this Agreement has been duly executed and delivered by such
Stockholder and the execution, delivery and performance of this Agreement by
such Stockholder and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of such
Stockholder and no other actions or proceedings on the part of such Stockholder
are necessary to authorize this Agreement or to consummate the transactions
contemplated by this Agreement; (iii) this Agreement constitutes the valid and
binding agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms; (iv) the execution and delivery of this Agreement by
such Stockholder does not, and the consummation of the transactions contemplated
by this Agreement and the compliance with the provisions of this Agreement will
not, conflict with or violate any Laws or agreements binding upon such
Stockholder or the Securities owned by such Stockholder, nor require any
authorization, consent or approval of, or filing with, any Governmental Entity,
except for filings with the SEC by such Stockholder; (v) such Stockholder owns,
beneficially and of record, or controls the Securities set forth opposite such
Stockholder’s name on Exhibit A attached hereto; (vi) such Stockholder owns,
beneficially and of record, or controls all of its Securities free and clear of
any proxy, voting restriction, adverse claim or other Encumbrances (other than
Permitted Encumbrances or any restrictions created by this Agreement or the
Stockholders’ Agreement) and has sole voting power with respect to the
Securities and sole power of disposition with respect to all of the Securities,
with no restrictions on such Stockholder’s rights of voting or disposition
pertaining thereto, except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the “blue sky” laws of the various states of the United States, and no
person other than such Stockholder has any right to direct or approve the voting
or disposition of any of the Securities; and (vii) such Stockholder does not
own, beneficially or of record, any Parent Common Stock. Notwithstanding the
representations and warranties contained in this Section 3.1, the parties
acknowledge that the Securities held by each of the Stockholders are subject to
the Stockholders’ Agreement, which is waived as and to the extent set forth in
Section 1.3. Based on such waiver, there is no conflict between the requirements
of the Stockholders’ Agreement and this Agreement.

 

(b) Parent represents and warrants to the Stockholders as follows: (i) Parent
has full legal right and capacity to execute and deliver this Agreement, to
perform Parent’s obligations hereunder and to consummate the transactions
contemplated by this Agreement; (ii) this Agreement has been duly executed and
delivered by Parent and the execution, delivery and performance of this
Agreement by Parent and the consummation of the transactions contemplated by
this Agreement have been duly authorized by all necessary action on the part of
Parent and no other actions or proceedings on the part of Parent are necessary
to authorize this Agreement or to consummate the transactions contemplated by
this Agreement; (iii) this Agreement constitutes the valid and binding agreement
of Parent, enforceable against Parent in accordance with its terms; and (iv) the
execution and delivery of this Agreement by Parent does not, and the
consummation of the transactions contemplated by this Agreement and the
compliance with the provisions of this Agreement will not, conflict with or
violate any Laws or agreements binding upon Parent, nor require any
authorization, consent or approval of, or filing with, any Governmental Entity,
except for filings with the SEC by Parent.

 

3.2 Lock-up. None of the Stockholders shall, during the period commencing on the
Closing Date and continuing for 180 days after the Closing Date (the “Lock-up
Period”), (i) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell,

 

7

--------------------------------------------------------------------------------



 

grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, greater than 15% in the aggregate, measured as of
immediately following the Effective Time, of such Stockholder’s shares of Parent
Common Stock or any securities convertible into or exercisable or exchangeable
for Parent Common Stock or any Rights thereto (including Parent Common Stock or
such other securities that may be deemed to be beneficially owned by such
Stockholder in accordance with the rules and regulations of the SEC and
securities that may be issued upon exercise of an option or warrant)
(collectively, the “Restricted Parent Securities”) or publicly disclose the
intention to make any such offer, sale, pledge or disposition or (ii) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of greater than 15% in the aggregate,
measured as of immediately following the Effective Time, of such Stockholder’s
shares of Parent Common Stock or such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Parent Common Stock or such other securities, in cash or otherwise. In
furtherance of the foregoing, Parent and any duly appointed transfer agent for
the registration or transfer of the Restricted Parent Securities described in
this Agreement are authorized to decline to make any transfer of Restricted
Parent Securities if such transfer would constitute a violation or breach of
this Section 3.2. To the extent that any Stockholder distributes any Securities
prior to the Closing Date in accordance with Section 1.4(b), the amount of
Parent Common Stock that such Stockholder is permitted to transfer or otherwise
dispose of during the Lock-up Period shall be correspondingly decreased.

 

3.3 Standstill. No Stockholder shall, during the period commencing on the date
of this Agreement and continuing for 12 months after the earlier of (a) the
Closing Date and (b) the Expiration Date (such period, the “Standstill Period”),
unless such action is expressly contemplated by the Merger Agreement or
otherwise shall have been specifically invited in writing by the Parent Board
(it being understood that execution of this Agreement by Parent does not
constitute such an invitation), and each Stockholder will direct its
Representatives not to, directly or indirectly:

 

(a) effect or seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect or seek, or announce any intention to
effect or seek, or cause or otherwise participate in:

 

(i) any acquisition of, or obtaining any economic interest in, any right to
direct the voting or disposition of, or any other Right with respect to, any
Parent Common Stock;

 

(ii) any tender or exchange offer, consolidation, acquisition, merger, joint
venture, business combination or extraordinary transaction involving Parent or
any of its Subsidiaries or all or a material portion of the assets of Parent or
any of its Subsidiaries (except that any Stockholder or its Representatives may
affect or pursue an acquisition of any assets offered for sale by Parent or any
of its Subsidiaries);

 

(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Parent or any of its Subsidiaries; or

 

(iv) any “solicitation” of “proxies” (as such terms are defined in Regulation
14A promulgated by the SEC) or consents to vote any voting securities of Parent
or any of its Subsidiaries from any

 

8

--------------------------------------------------------------------------------



 

holder of any voting securities of Parent or any of its Subsidiaries, or
otherwise advise, assist or encourage any Person with respect to the voting of
any voting securities of Parent or any of its Subsidiaries;

 

(b) form, join, become a member of, or in any way participate in or engage in
negotiations, arrangements, understandings or discussions regarding, a “group”
(within the meaning of Rule 13d-5(b)(l) promulgated under the Exchange Act) with
respect to any voting or other securities of Parent or any of its Subsidiaries
or any securities convertible into or exercisable or exchangeable for any voting
or other securities of Parent or any of its Subsidiaries or otherwise act in
concert with any Person in respect of any such securities;

 

(c) call, request, or seek to have called any meeting of the stockholders of
Parent or execute any written consent in lieu of a meeting of holders of any
securities of Parent;

 

(d) otherwise seek, or propose to seek, representation on, or to control or
influence, or to propose to control or influence, the Parent Board or the
management, shareholders or policies of Parent or any of its Subsidiaries, or
take any action to prevent or challenge any business combination or similar
transaction to which Parent or any of its Subsidiaries is a party;

 

(e) request that Parent or any of its Representatives amend or waive any
provisions of this Section 3.3, or make any public announcement with respect to
the restrictions of this Section 3.3 or any plan, arrangement or intention with
respect to any of the actions restricted by this Section 3.3 or take any action,
or make or permit its Representatives to take any action, that might force
Parent or any of its Subsidiaries to make a public announcement or other public
disclosure regarding any of the types of matters set forth in clause (a), (b),
(c) or (d) above; or

 

(f) advise, assist, or knowingly encourage, or direct any Person to advise,
assist or knowingly encourage any other persons with respect to any of the
conduct prohibited by this Section 3.3.

 

Notwithstanding the foregoing, the parties agree and acknowledge that (i) each
Stockholder may vote its shares of Parent Common Stock at any meeting of holders
of Parent Common Stock in its sole discretion, (ii) any Stockholder may
coordinate any such vote with, act in concert with, and be part of a “group”
with, any other Stockholder that is an Affiliate of such Stockholder, and
(iii) nothing in this Section 3.3 shall apply to potential or actual purchases
or sales of oil and/or gas assets between any Stockholder (or, for the avoidance
of doubt, any of its Affiliates), on the one hand, and Parent or any of its
Subsidiaries, on the other hand.

 

3.4 Certain Other Agreements. Each Stockholder:

 

(a) irrevocably waives, and agrees not to exercise, any rights of appraisal or
rights of dissent from the Merger that such Stockholder may have with respect to
the Securities;

 

(b) agrees not to effect or seek, offer or propose (whether publicly or
otherwise and whether or not subject to conditions) to effect or seek, or
announce any intention to effect or seek, or cause or otherwise participate in
any acquisition of, or obtaining any economic interest in, any right to direct
the voting or disposition of, or any other Right with respect to, any Company
Common Stock;

 

9

--------------------------------------------------------------------------------



 

(c) agrees to permit Parent and the Company to publish and disclose in the Joint
Proxy Statement such Stockholder’s identity and ownership of the Securities and
the nature of such Stockholder’s commitments, arrangements and understandings
under this Agreement;

 

(d) shall, and does, authorize the Company or its counsel to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Securities (and that this Agreement places limits on the voting and
transfer of such Securities); provided, however, that Company or its counsel may
further notify the Company’s transfer agent to lift and vacate the stop transfer
order with respect to the Securities following the Expiration Date solely to the
extent (i) to effect the consummation of the Merger in accordance with the
Merger Agreement and (ii) to permit the transfers contemplated by Section 1.4;
and

 

(e) (i) irrevocably elects to receive the Mixed Consideration with respect to
the Securities and (ii) agrees that it shall deliver an Election Form electing
to receive Mixed Consideration with respect to the Securities within the time
periods set forth in the Merger Agreement.

 

3.5 Certain Additional Agreements. In the event any Existing Proceeding is
brought against any Stockholder as an Indemnified Person, (i) prior to the
Effective Time, no Stockholder shall waive, release, assign, settle or
compromise or offer or propose to waive, release, assign, settle or compromise,
such Proceeding without the prior written consent of Parent other than a
settlement involving only the payment of monetary damages not to exceed
$2,000,000 in the aggregate, (ii) from and after the Effective Time, Parent
shall have the ability to control the defense of any such Proceeding including
the ability to settle such Proceeding (provided that the Stockholders may
participate in such defense at its own cost and expense), (iii) no payment of
Indemnified Liabilities shall be required to any Stockholder prior to the
Effective Time and (iv) each Stockholder shall use its commercially reasonable
efforts to assist in the defense of any such matter.

 

ARTICLE IV
TERMINATION

 

This Agreement shall terminate and be of no further force or effect upon the
Expiration Date; provided, however, that the covenants and agreements contained
in Article III shall survive the consummation of the Merger and remain in full
force and effect until all obligations with respect thereto shall have been
fully performed or fully satisfied or shall have been terminated in accordance
with their terms. Notwithstanding the preceding sentence, Article IV and
Article V shall survive any termination of this Agreement. Nothing in this
Article IV shall relieve or otherwise limit any party of liability for a breach
of this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.1 Expenses. Each party shall pay its own expenses incident to preparing for,
entering into and carrying out this Agreement, whether or not the Merger and the
transactions contemplated by the Merger Agreement shall be consummated.

 

5.2 Notices. All notices, requests and other communications to any party under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given

 

10

--------------------------------------------------------------------------------



 

(a) if delivered in person; (b) if transmitted by facsimile (but only upon
confirmation of transmission by the transmitting equipment); (c) if transmitted
by electronic mail (“e-mail”) (but only if confirmation of receipt of such
e-mail is requested and received); or (d) if transmitted by national overnight
courier, in each case as addressed as follows:

 

If to Parent, to:

 

Chesapeake Energy Corporation
6100 N. Western Avenue
Oklahoma City, OK 73118

Attention:

James R. Webb
Executive Vice President — General Counsel and Corporate Secretary

Facsimile

(405) 849-0021

E-mail:

jim.webb@chk.com

 

With a required copy to (which does not constitute notice):

 

Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002

Attention:

Clinton W. Rancher
Joshua Davidson

Facsimile

(713) 229-2820

E-mail:

clint.rancher@bakerbotts.com
joshua.davidson@bakerbotts.com

 

and

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Attention:

David A. Katz

Facsimile

(212) 403-2309

E-mail:

DAKatz@wlrk.com

 

11

--------------------------------------------------------------------------------



 

If to the Stockholders, to:

 

Natural Gas Partners

5221 N. O’Connor Boulevard, Suite 1100

Irving, Texas 75039

Attention:

General Counsel

Facsimile

(972) 432-1441

E-mail:

jzlotky@ngptrs.com

 

With a required copy to (which does not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002

Attention:

John Goodgame

Facsimile

(713) 236-0822

E-mail:

jgoodgame@akingump.com

 

If to the Company:

 

WildHorse Resource Development Corporation
9805 Katy Freeway, Suite 400
Houston, Texas 77024

Attention:

General Counsel

Facsimile

(713) 568-4911

E-mail:

kroane@wildhorserd.com

 

With a required copy to (which does not constitute notice):

 

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002

Attention:

Douglas E. McWilliams

Stephen M. Gill

 

Facsimile

(713) 615-5956

E-mail:

dmcwilliams@velaw.com

sgill@velaw.com

 

5.3 Amendments; Extension; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an

 

12

--------------------------------------------------------------------------------



 

amendment, by Parent, the Company, and each Stockholder, and (ii) in the case of
a waiver, by Parent and the Company, on the one hand and the party (or parties)
against whom the waiver is to be effective, on the other hand. Subject to the
prior written approval of Parent and the Company, Parent and/or the Company may,
to the extent legally allowed: (a) extend the time for the performance of any of
the obligations or acts of the other parties hereunder, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained in this Agreement or in any document delivered pursuant hereto, or
(c) waive compliance with any of the agreements or conditions of the other
parties contained in this Agreement. Notwithstanding the foregoing, no failure
or delay by a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege
hereunder. No agreement on the part of a party to any such extension or waiver
shall be valid unless set forth in an instrument in writing signed on behalf of
such party.

 

5.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence and except as set forth in
Section 1.4(b), this Agreement will be binding upon, inure to the benefit of and
be enforceable by the parties and their respective successors and permitted
assigns. Any purported assignment in violation of this Section 5.4 shall be
void.

 

5.5 No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties.

 

5.6 Entire Agreement. This Agreement, together with the Merger Agreement,
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof.

 

5.7 Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties, or their
respective successors and permitted assigns, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

5.8 Jurisdiction; Specific Performance; Waiver of Jury Trial.

 

(a) THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF CHANCERY
OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF DELAWARE
OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION 111 OF
THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT
MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS

 

13

--------------------------------------------------------------------------------



 

CONTEMPLATED BY THIS AGREEMENT, AND WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE
IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR
ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT
ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT. THE PARTIES
CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES
AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER
PROVIDED IN SECTION 5.2 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL
BE VALID AND SUFFICIENT SERVICE THEREOF.

 

(b) The parties agree that irreparable damage, for which monetary damages would
not be an adequate remedy, would occur in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached by the parties. Prior to the termination of this
Agreement pursuant to Article IV, it is accordingly agreed that the parties
shall be entitled to an injunction or injunctions, or any other appropriate form
of specific performance or equitable relief, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction, in each case in accordance with this
Section 5.8(b), this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity. Each party
accordingly agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement all in accordance with the terms
of this Section 5.8(b). Each party further agrees that no other party or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.8(b), and each party irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY

 

14

--------------------------------------------------------------------------------



 

MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 5.8(c).

 

15

--------------------------------------------------------------------------------



 

5.9 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

5.10 Interpretation. Unless expressly provided for elsewhere in this Agreement,
this Agreement will be interpreted in accordance with the following provisions:
(a) the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words refer to this Agreement as an entirety and not solely to
the particular portion, article, section, subsection or other subdivision of
this Agreement in which any such word is used; (b) examples are not to be
construed to limit, expressly or by implication, the matter they illustrate;
(c) the word “including” and its derivatives means “including without
limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth in this Agreement are deemed applicable whether the words
defined are used in this Agreement in the singular or in the plural and
correlative forms of defined terms have corresponding meanings; (e) the word
“or” is not exclusive, and has the inclusive meaning represented by the phrase
“and/or”; (f) a defined term has its defined meaning throughout this Agreement
and each exhibit and schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined; (g) all references to
prices, values or monetary amounts refer to United States dollars; (h) wherever
used in this Agreement, any pronoun or pronouns will be deemed to include both
the singular and plural and to cover all genders; (i) this Agreement has been
jointly prepared by the parties, and this Agreement will not be construed
against any Person as the principal draftsperson hereof or thereof and no
consideration may be given to any fact or presumption that any party had a
greater or lesser hand in drafting this Agreement; (j) the captions of the
articles, sections or subsections appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section, or in any way affect this Agreement; (k) any
references in this Agreement to a particular Section, Article or Exhibit means a
Section or Article of, or an Exhibit to, this Agreement unless otherwise
expressly stated in this Agreement; the Exhibit attached hereto is incorporated
in this Agreement by reference and will be considered part of this Agreement;
(l) unless otherwise specified in this Agreement, all accounting terms used in
this Agreement will be interpreted, and all determinations with respect to
accounting matters hereunder will be made, in accordance with GAAP, applied on a
consistent basis; (m) all references to days mean calendar days unless otherwise
provided; and (n) all references to time mean Houston, Texas time.

 

5.11 Counterparts. This Agreement may be executed in any number of counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

5.12 Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in

 

16

--------------------------------------------------------------------------------



 

such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

 

5.13 No Additional Representations. Notwithstanding anything contained in this
Agreement to the contrary, Parent acknowledges and agrees that none of the
Stockholders has made or is making any representations or warranties relating to
the Company or its Subsidiaries whatsoever, express or implied, including any
implied representation or warranty as to the accuracy or completeness of any
information regarding the Company furnished or made available to Parent, or any
of its Representatives and that neither Parent nor Merger Sub has relied upon
any such representation or warranty.

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date and year first written above.

 

 

PARENT:

 

 

 

CHESAPEAKE ENERGY CORPORATION

 

 

 

 

By:

/s/ Robert D. Lawler

 

Name:

Robert D. Lawler

 

Title:

President and Chief Executive Officer

 

 

 

 

 

THE COMPANY:

 

 

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ Jay C. Graham

 

Name:

Jay C. Graham

 

Title:

Chief Executive Officer

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date and year first written above.

 

 

STOCKHOLDERS:

 

 

 

WHR HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Tony R. Weber

 

Name:

Tony R. Weber

 

Title:

Authorized Person

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------



 

 

ESQUISTO HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Tony R. Weber

 

Name:

Tony R. Weber

 

Title:

Authorized Person

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------



 

 

WHE ACQCO HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Tony R. Weber

 

Name:

Tony R. Weber

 

Title:

Authorized Person

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------



 

 

NGP XI US HOLDINGS, L.P.

 

 

 

By: NGP XI Holdings GP, L.L.C., general partner

 

 

 

 

 

 

By:

/s/ Tony R. Weber

 

Name:

Tony R. Weber

 

Title:

Authorized Person

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date and year first written above.

 

 

STOCKHOLDERS:

 

 

 

 

 

By:

/s/ Jay Carlton Graham

 

 

Jay Carlton Graham

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Name of Stockholder

 

Number of Shares of
Company Common Stock
Beneficially Owned

 

 

 

 

 

Esquisto Holdings, LLC

 

26,699,709

 

WHE AcqCo Holdings, LLC

 

2,563,266

 

WHR Holdings, LLC

 

21,200,084

 

NGP XI US Holdings

 

38,262,975

 

Jay Carlton Graham

 

1,013,302

 

 

--------------------------------------------------------------------------------



 

Exhibit B

 

CP VI Eagle Holdings, L.P.

 

--------------------------------------------------------------------------------